Citation Nr: 0509182	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-36 559	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet (claimed as fungus on feet).

2.  Entitlement to service connection for sprue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran's wife and son


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for sprue and 
fungus on the feet.

A hearing was held before the Board in St. Paul in February 
2005.  The veteran was too ill to attend, but his wife and 
son offered testimony.  A transcript of that testimony is in 
the claims file.  In addition, at the time of the hearing the 
veteran's representative presented argument on his behalf.  A 
motion to advance this case on the Board's docket was granted 
by the Board for good cause on February 3, 2005.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  No medical evidence shows that the veteran currently has 
a skin disorder of the feet to include fungus of the feet.

2.  Service medical records show no complaints or findings 
relevant to a skin disorder of the feet to include fungus of 
the feet.

3.  A skin disorder of the feet including fungus of the feet, 
if any, is not the result of a disease or injury incurred in 
active service.

4.  The veteran has celiac disease which is also called 
celiac sprue or nontropical sprue.

5.  Service medical records show no complaints of findings 
relevant to celiac sprue in service.

6.  Celiac sprue did not have its onset in service and is not 
the result of an event, including having been stationed in a 
tropical region; a disease; or an injury incurred in active 
service.


CONCLUSION OF LAW

1.  A skin disorder of the feet to include fungus of the 
feet, if any, was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Celiac sprue was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Timing:  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in December 2003, prior to 
the initial decision on the claim in June 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

Notice:  With respect to the content of the VCAA notice, the 
Board notes that notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The RO fulfilled each of these four 
requirements in the December 2003 letter, as illustrated 
below with corresponding numbers for each requirement  

(1)  In this case, the RO informed the veteran in the 
December 2003 letter about the information and evidence that 
is necessary to substantiate the claim for service connection 
for sprue and fungus of the feet.  The RO stated 
specifically, "We need evidence showing the following 
condition(s) existed from military service to the present 
time:  stomach condition called sprew (sprue is medical 
term), fungal condition of feet."  The RO then provided the 
veteran with examples of the types of evidence that would 
help decide the claim.  The RO also told the veteran that VA 
needed a recent medical report showing findings, diagnosis, 
and treatment for the stomach condition (sprue) and the 
fungal condition of the feet.  The RO also informed the 
veteran in the rating decision and statement of the case of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was still needed to 
substantiate that claim.  

(2)  With regard to what VA would seek to provide, the RO 
also told the veteran, specifically, that VA was responsible 
for getting the following evidence:  relevant records from 
any Federal agency, including medical records from the 
military, from VA hospitals, and from the Social Security 
Administration.  The RO told the veteran that if he wanted VA 
to obtain medical records for him (3) he should fill out VA 
Form 21-4142 to authorize release of records "for each 
private HealthCare Provider who has treated you for any of 
the conditions you are claiming" and return the forms to the 
RO and, on his behalf, VA would make reasonable efforts to 
get those records.  The RO also told him that (2) VA would do 
the same for other records not held by a Federal agency, such 
as records from state or local governments or from former 
employers.  In addition, (3) the RO told him to state the 
dates and places of treatment at any VA facilities, and (2) 
VA would obtain those records for him.  

(3) &(4)  Concerning what the veteran was to provide as well 
as the RO's duty to tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, the 
RO specifically advised him, "Send us any medical reports 
you have."  Moreover, the RO told him that he must give VA 
enough information about his records so that VA could request 
them from the person or agency that had them.  The RO also 
informed him, "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  Although the VCAA 
notice letter that was provided to the veteran limited the 
"fourth element" to "medical" evidence in one portion of 
the letter,  the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO also 
illustrated for him examples of the kinds of evidence he 
might have had in his possession that he could submit, such 
as information about where he was treated in service; 
statements from persons who knew him when he was in service 
and knew of any disability he had while on active duty; 
records and statement from service medical personnel; 
employment physical examination reports, pharmacy 
prescription records; and insurance examination reports.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, each 
of the four content requirements of a VCAA notice was fully 
satisfied in this case by the December 2003 notification 
letter before the initial adjudication of the claims.  
Additional notification of evidence needed to substantiate 
the claims was provided by the rating decision and statement 
of the case.  With regard to the latter, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error because he was fully 
notified of all four requirements prior to his case being 
sent to the Board for review on appeal. 

Duty to Assist:  In addition, the duty to assist the veteran 
also has been satisfied in this case.  Service medical 
records as well as VA medical records were obtained by VA, 
placed in the claims file, and were reviewed by both the RO 
and the Board in connection with the appellant's claims.  The 
VA medical records are dated from 1986 to November 2004.  The 
veteran was afforded a hearing before the Board in April 
2004, and a transcript of his testimony from that hearing is 
in the file and has been reviewed.

Regarding private medical records, the Board notes that, in 
response to the December 2003 VCAA letter, the veteran filled 
out VA Form 21-4142, but only with regard to records held at 
VA facilities, not with regard to any private facility, even 
though on his claim he indicated treatment in St. Cloud 
Hospital (a private facility, not to be confused with St. 
Cloud VAMC).  Specifically with regard to his "stomach 
condition called sprue", the veteran stated, "I was in the 
St. Cloud hospital about 30 years ago they checked it out and 
found what it was."  In correspondence signed by the veteran 
but written by his wife, which was received by the RO in July 
2004 and accepted as the veteran's notice of disagreement, 
the veteran's wife indicated that the veteran had been 
treated at St. Cloud Hospital "at least 40 y[ea]rs ago" 
where tests were conducted "with no definite answers".  In 
another statement, received by the RO in August 2004, the 
veteran's wife again indicated that the veteran had been 
admitted 40 years earlier to St. Cloud Hospital by a doctor 
who thought he should be tested for cancer.  She then stated 
that the veteran had finally been diagnosed with sprue in 
1987.  In response to this information, the RO notified the 
appellant in the statement of the case with regard to both 
issues on appeal, "If you have any private medical records 
relative to your claim, you may submit them for our review."  
The veteran did not submit any private treatment records.

Concerning this, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case with regard to 
the private records.  To have the VA review private treatment 
records in connection with a claim, a veteran must either 
obtain and submit the private records himself or provide 
certain information in order for VA to attempt to assist him 
in getting the records.  In this case, the RO told the 
veteran in the December 2003 letter, prior to the initial 
adjudication of the claim, that he must provide VA Form 21-
4142 to authorize and give his consent to release private 
records to VA.  VA also provided him with the forms.  Without 
this authorization and consent on the part of the veteran, VA 
cannot obtain private records.  In addition to informing the 
veteran about the authorization and consent forms required to 
obtain private records, the RO also informed him in the 
statement of the case that he should submit those records 
himself for review.  Thus, the RO fulfilled its duty to 
inform the claimant about the information and evidence he was 
expected to provide.  He did not provide this information, 
and therefore, VA could not assist him in obtaining the 
private records.  Therefore, the Board concludes that VA 
fulfilled the duty to assist in this case to the extend 
possible.  Finally, the Board notes in the decision below 
that, even had the veteran provided the required information 
to enable VA to obtain the private records, those records 
would not have substantiated his claim for service connection 
for sprue. 

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Fungus of the feet

Although VA treatment records from 1986 to 2004 are in the 
claims file, these treatment reports show no complaints or 
finding relevant to a claim for a skin condition of the feet 
or a fungal condition or fungus of the feet.  Thus, no 
medical evidence shows that the veteran currently has a skin 
disorder of the feet to include fungus of the feet.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 1328.  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  Because there is no current skin 
condition of the feet or fungus of the feet shown in this 
case, the claim must be denied on that basis alone.

However, in addition to there being no evidence of current 
fungus of the feet, the service medical records show no 
complaints or findings relevant to a skin disorder of the 
feet to include fungus of the feet in service.  In this 
regard, the preponderance of the evidence is against the 
claim, and the claim must be denied.  Therefore, the Board 
finds that a current skin disorder of the feet to include 
fungus of the feet, if any, is not the result of a disease or 
injury incurred in active service and concludes that a skin 
disorder of the feet to include fungus of the feet, if any, 
was not incurred in active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i).  Because none of the requirements 
in subsections (A), (B), or (C) are met with regard to the 
claim for service connection for a skin condition of the feet 
(claimed as fungus on feet), it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin condition of the 
feet (claimed as fungus on feet).  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sprue

The veteran contends that he currently has a disease called 
sprue and that that disease had its onset in service in the 
1940s, even though it was not diagnosed until many years 
after service.  He contends that a symptom of this disease is 
diarrhea and that he had diarrhea in service and continuously 
from service until the present day.  He also alleges that the 
disease is a "jungle condition" and that it was cause by 
his having served overseas in the jungle.  Specifically, he 
indicated in October 2004 on VA Form 21-4138 that he served 
in the Marshall Islands on "Enawetoc" and he indicated on 
VA Form 21-4142, received by the RO in January 2004, that he 
served one year in the Marshall Islands and two years on 
"Tinian".  His son stated on a September 2004 form 
submitted to the veteran's congressman that the veteran 
served on the islands of Tinian and Saipan.

With regard to these contentions, the Board notes that the 
veteran's discharge record shows that he served with the 
110th United States Naval Construction Battalion (USNCB) at 
the Naval Construction Training Center (NCTC) in 
Williamsburg, Virginia.  It also shows that he had foreign 
and/or sea service during World War II, but it does not 
specifically state where he served.  However, shortly after 
his discharge from service, the veteran applied for VA 
outpatient dental treatment and at that time he stated that 
he had had dental treatment in service in the Mariana 
Islands.  The Board notes that the islands of Tinian and 
Saipan, where the veteran and his son have indicated recently 
that he served, are in the Mariana Islands.  The island of 
Enewetak, where the veteran has indicated recently that he 
served, is in the Marshall Islands.  Both of these island 
groups are in the North Pacific Ocean and have a tropical or 
tropical marine climate.  The Board will assume for 
discussion purposes, without conceding or finding as fact for 
the purposes of this decision on the claim for service 
connection for sprue, that the veteran served in the area of 
the Marshall and Mariana Islands in the North Pacific.

With regard to the contention that the veteran has sprue and 
that that disease was caused by his serving in the North 
Pacific, the Board notes that tropical sprue is a 
malabsorption syndrome occurring in the tropics and 
subtropics.  Dorland's Illustrated Medical Dictionary 1566 
(28th ed. 1994).  Protein malnutrition is usually 
precipitated by the malabsorption, and anemia due to folic 
acid deficiency is particularly common.  Administration of 
antibiotics (especially tetracycline) and folic acid usually 
results in remission.  Id; see also Stedman's Medical 
Dictionary 1659 (26th ed. 1995) (sprue occurring in the 
tropics is often associated with enteric infection and 
nutritional deficiency and frequently complicated by folate 
deficiency with macrocytic anemia).  Synonyms for the disease 
include tropical diarrhea and Cochin-China diarrhea.  
Stedman's at 1659; Dorland's at 1566.  This acquired disease 
of unknown etiology, which is characterized by malabsorption, 
multiple nutritional deficiencies, and mucosal abnormalities 
in the small bowel, occurs chiefly in the Caribbean, south 
India, and Southeast Asia, affecting both natives and 
visitors.  The Merck Manual, Sec. 3, Ch. 30, Malabsorption 
Syndromes.  In establishing a diagnosis of tropical sprue, 
celiac disease must be ruled out.  Id. 

Celiac disease, also called nontropical sprue, gluten 
enteropathy, and celiac sprue, is a chronic intestinal 
malabsorption disorder caused by intolerance to gluten.  Id.; 
see also Stedman's at 494; Dorland's at 479.  It is an 
hereditary disorder caused by sensitivity to the gliadin 
fraction of gluten, a cereal protein found in wheat and rye 
and less so in barley and oats.  The Merck Manual, Sec. 3, 
Ch. 30, Malabsorption Syndromes.  The disease may be 
asymptomatic.  Id.  If overt alimentary symptoms (eg, 
diarrhea, abdominal discomfort, distention) occur, the 
diagnosis is unlikely to be missed.  Id.  Without these 
direct clues, celiac disease may not be suspected.  Id.  
Concerning treatment, gluten must be excluded from the diet.  
Id.  Ingesting even small amounts may prevent remission or 
induce relapse.  Id.  Gluten is so widely used (eg, in 
commercial soups, sauces, ice creams, hot dogs) that patients 
need detailed lists of foodstuffs to avoid and expert advice 
from a dietitian with celiac disease.  Id.  

In this case, it is clear from the medical evidence of record 
that the veteran's current disability is celiac disease or 
nontropical sprue rather than tropical sprue.  Although the 
VA medical records in this case date from 1986, the first 
evidence of sprue is shown by a Progress Note, dated in 
February 1988, which reflected that the veteran was seen with 
complaints of diarrhea for three weeks and related that he 
had sprue and had not been following his diet.  Later that 
month he was seen again and reported that he was doing well 
and was on his diet again.  In March 1988, the examiner 
noted, "? celiac" and a reevaluation was planned.  A 
Progress Note later that month reflected that laboratory 
tests were "consistent [with] celiac."  The veteran 
reported that he developed symptoms with eating milk products 
and had quit with resolution of symptoms and weight gain.  A 
May 1988 Doctor's Order noted, "Sched[ule] app[ointmen]t 
ASAP gluten-free diet."  A May 1988 Dietetics Consult for a 
"Gluten-Free Diet" reflected that the veteran demonstrated 
inconsistent adherence to gluten-restricted diet, avoiding 
cereal and bread with wheat, rye, oat, and barley, but 
including crackers and macaroni.  The veteran was instructed 
in and provided a copy of a gluten-restricted diet and 
provided with a shopping guide and recipes.  The rest of the 
Progress Notes dated in 1988 concerned the veteran's progress 
on the gluten-restricted diet.

The evidence noted above shows that the veteran was being 
treated for nontropical sprue or celiac disease, not tropical 
sprue which does not involve sensitivity to gluten and is 
treated with antibiotics, not a gluten-restricted diet.  
Later medical reports confirm the diagnosis of celiac 
disease.  For example, a March 1992 Progress Note shows a 
diagnosis of celiac disease with a notation that the veteran 
had been watching his diet and had had no problems with 
diarrhea.  He had gained a pound and all in all felt very 
well.  Similar diagnoses of celiac disease and "sprue" are 
reflected throughout the VA medical records dated in the 
1990s.  One, dated in November 1994 from the Minneapolis 
VAMC, showed a "[five to six] y[ea]r h[istory of] sprue" 
and that the veteran was "on gluten/dairy free diet."  
Similarly, VA medical records dated as recently as 2004 show 
diagnoses of sprue often accompanied by notes or instructions 
about a "sprue diet" and "ingestion of grain products".  
Based on this evidence, the Board concludes that the 
veteran's current disability is celiac disease or nontropical 
sprue rather than tropical sprue.  Accordingly, the Board 
must reject the argument about the disease being caused by 
service in the islands near Southeast Asia in the North 
Pacific because there is no evidence of record that supports 
these contentions.  

The remaining issue in the case is whether celiac disease or 
nontropical sprue had its onset in service.  Concerning this, 
the Board notes first that there are no complaints or 
findings in the service medical records relevant to celiac 
disease.  However, the veteran and his wife have indicated 
that in service he had diarrhea, which they contend was a 
symptom of the disease, and that he never sought treatment in 
service for this and he did not mention it to the examiner at 
the time of the separation examination in February 1946.

Second, the earliest medical evidence of celiac disease in 
the claims file is dated in the late 1980s when the February 
1988 VA Progress Note reflected the veteran's complaints of 
diarrhea for three weeks and history of sprue.  The diagnosis 
of celiac sprue was confirmed by laboratory testing results 
conducted at VA the next month.  That the late 1980s was the 
time of diagnosis is consistent with the November 1994 
Progress note from the Minneapolis VAMC which showed a 
"[five to six] y[ea]r h[istory of] sprue" and with a 
statement of the veteran's wife, dated in August 2004, that 
the diagnosis of the condition was not made until 1987.  She 
also testified before the Board in February 2005 that the 
diagnosis of the disease was made around 1985-87 at St. Cloud 
Hospital.  Except for one statement which contradicts this 
estimated time for the diagnosis, the testimony and 
statements about the time of diagnosis have consistently 
indicated that the diagnosis was made in the mid- to late 
1980s.  The one contrary statement was made with the claim, 
submitted in December 2003, where the veteran indicated that 
the diagnosis was made at St. Cloud Hospital "about 30 years 
ago" which would have been approximately 1973.

Assuming for discussion purposes, without conceding for the 
purposes of this decision, that the diagnosis was made as 
early as 1973, this would have been about twenty-seven years 
after discharge from service in 1946.  Thus, there was no 
diagnosis of, or findings relevant to, the disease in the 
service medical records, and medical and most lay evidence 
indicates that the disease was not diagnosed until forty 
years after service with one lay statement indicating 
diagnosis about twenty-seven years after service.  In arguing 
that the disease, nevertheless, had its onset in service, the 
appellant contends that he had diarrhea in service and 
continuously thereafter, for which he never sought treatment 
but instead "doctored himself" with over-the-counter 
remedies, and he contends that this continuous diarrhea was a 
symptom of the disease.  Board's Hearing Transcript at 11.  
In the July 2004 notice of disagreement and at the hearing 
before the Board in February 2005, the veteran's wife 
indicated that about forty years earlier the veteran had been 
admitted to St. Cloud Hospital for about a week of tests by a 
doctor who suspected that the veteran had cancer but no 
diagnosis was rendered at that time.  The veteran's wife 
stated her belief that what the veteran actually had at that 
time in mid-1960s was sprue, but that the diagnosis was not 
made and "he went home with this condition."

Thus, the claim for service connection in this case is that 
celiac disease had its onset in service, as manifested by 
diarrhea, that this symptom of the disease continued for 
twenty-seven to forty years after service until a diagnosis 
was finally made, and that a diagnosis might have been 
rendered during a period of hospitalization for a week in the 
mid-1960s but doctors failed to diagnose the condition at 
that time.  For the reasons which follow, the Board concludes 
that the evidence in this case is insufficient to 
substantiate this claim.

As to the allegation that the veteran had a chronic disease-
celiac sprue-in service which was manifested by diarrhea, VA 
regulations provide,

For the showing of chronic disease in 
service there is required a combination 
of manifestations sufficient to identify 
the disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic".

38 C.F.R. § 3.303(b).  However, in this case, there was no 
showing of chronic disease in service, and no manifestations 
sufficient to identify the disease entity because the veteran 
never sought treatment for the diarrhea he experienced in 
service.  Therefore, a doctor was never provided with an 
opportunity to assess whether the diarrhea the veteran had 
was the result or manifestation of a chronic disease at that 
time or the result of some other factor or factor.  The 
veteran's and his wife's own lay testimony that it is their 
belief that the diarrhea was the manifestation of celiac 
disease is not competent evidence because lay evidence is not 
competent as to diagnoses or other medical matters.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the 
Board can assign the lay evidence no probative value in 
determining whether celiac sprue had its onset in service.  

Concerning this, the Board notes that, although lay evidence 
is competent to show that the veteran had diarrhea, which is 
a symptom subject to observation and description by a lay 
person, lay evidence is not competent as to what disease, if 
any, the diarrhea was a symptom of.  Therefore, the veteran's 
and his wife's lay testimony that the veteran had continuous 
diarrhea beginning in service and for twenty-seven to forty 
years thereafter and that the diarrhea was a symptom or 
manifestation of celiac sprue, as opposed to some other 
factor or factors, likewise is not competent evidence.  Their 
testimony is competent as to the symptom but not as to a 
connection between the symptom and a particular disease or 
cause of that symptom.  

Moreover, VA regulations recognize evidence providing a 
"continuity of symptomatology" for the purposes of showing 
the existence of a chronic disease in service, only where 
there is some "condition noted during service" that was not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.)  Thus, evidence 
showing a continuity of symptomatology is contemplated by VA 
regulations as supporting a claim for service connection for 
a condition only in a situation where some condition was 
noted in service but was not determined to be chronic or 
where there is a question about its chronicity.  In that 
situation-i.e., when the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology is required to support the claim.

In this case, no condition was noted at all in service.  Cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
testimony as to the continuity of the symptom of diarrhea for 
twenty-seven to forty years after service cannot serve to 
bridge the evidentiary gap between the first medical evidence 
of celiac sprue in the 1980s and a condition noted in 
service, but not shown to be chronic, because in this case 
there was no condition noted in service.
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest medical evidence of 
celiac sprue, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran contracted a chronic disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
gastrointestinal symptoms for twenty-seven to forty years 
between the period of active duty and the evidence showing 
treatment for celiac disease in the late 1980s is itself 
evidence which tends to show that celiac disease did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this case, the Board has considered the absence of any 
evidence of a condition noted in service and of any medical 
evidence of celiac disease for approximately forty years 
after service and concludes that the preponderance of the 
evidence in this case is against the claim for service 
connection for celiac sprue.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Concerning this, the Board notes that, even 
if the veteran had provided the RO with the information or 
evidence necessary for VA to obtain the private records of 
treatment from St. Cloud Hospital or the veteran had 
submitted those records himself, the evidence would still 
preponderate against the claim because, in deciding this 
case, the Board assumed for discussion purposes that, even 
had it been shown that celiac sprue was diagnosed in the 
early 1970s or that the veteran had been hospitalized in the 
mid-1960s with symptoms that might have been associated with 
sprue, there still was no evidence of any complaints or 
findings in service or for many years thereafter that would 
have warranted a conclusion that celiac sprue had its onset 
in service.  Accordingly, the Board concludes that celiac 
sprue was not incurred in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304

In so concluding, the Board notes that, VA regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsections (B) 
and (C)).  Because the requirements in subsections (B) and 
(C) have not been met in this case with regard to the claim 
for service connection for celiac sprue, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am., 345 F.3d at 1355-57 (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for celiac sprue.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the veteran was too ill to 
appear at his hearing in February 2005 and that his wife and 
son did convey in their testimony the serious nature of his 
condition at that time.  Although the Board is sympathetic to 
the disability the veteran is now experiencing, the Board 
must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).


ORDER

Service connection for a skin condition of the feet (claimed 
as fungus on feet) is denied.

Service connection for celiac sprue is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


